                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


    UNITED STATES OF AMERICA
                                                          No. 04 CR 543
            v.
                                                          Judge Manish S. Shah
    EDGAR MARTINEZ

                           MEMORANDUM OPINION AND ORDER

        In 2004, federal agents confronted Edgar Martinez because of an alleged role

in a drug conspiracy. They executed a search warrant at his home, seized four

kilograms of cocaine, a gun, and $80,000 in cash, and arrested him. The agents did

not process and present him to the magistrate judge because he waived his right to

presentment and agreed to cooperate. After an initial period of cooperation, Martinez

moved to Mexico. His attorney and the agents lost contact with him, some months

passed, and the grand jury indicted Martinez. The FBI entered a new arrest warrant

into a database, but Martinez was not arrested and arraigned on these charges until

2018. Martinez moves to dismiss the indictment based on the fourteen-year delay.

See U.S. Const. amend. VI (“the accused shall enjoy the right to a speedy and public

trial”).1


1  Martinez did not file his motion to dismiss under Federal Rule of Criminal Procedure
12(b)(3)(A)(iii) until after the deadline set for the filing of pretrial motions. The motion is
untimely. Fed. R. Crim. P. 12(c)(3). But the government does not object on the basis of
untimeliness, and the receipt of discovery materials after the deadline gives the defendant
good cause for the late filing. See [97] at 15. Bracketed numbers refer to entries on the district
court docket and page numbers are taken from the CM/ECF header placed at the top of
filings.
I.     Facts

       In 2004, interceptions over court-authorized wiretaps, agent surveillance, and

a seizure of 30 kilograms of cocaine implicated Martinez in a drug-trafficking

conspiracy. [98-1].2 Agents obtained a search warrant for Martinez’s home and an

arrest warrant (docketed as case number 04 CR 720 (N.D. Ill.)). On August 11, 2004,

agents executed the warrants. [106-1] at 2. They found a gun, four bricks of cocaine,

and $80,000 in cash. [106-1] at 3; United States v. Martinez, 04 CR 720, Dkt. No. 6

¶ 2 (N.D. Ill.). Martinez later met with FBI agents and an Assistant United States

Attorney and waived timely presentment to the magistrate judge. [106-2] at 2. He

was represented by an attorney and agreed to cooperate with agents. Id.

       In the weeks that followed, Martinez cooperated by consenting to interceptions

over his phones, making detailed statements about his drug dealing, relaying

information from his contacts, and recording meetings. [106-2]; [106-3]; [106-4]. In

September 2004, the government dismissed the arrest warrant against Martinez.

Martinez, 04 CR 720, Dkt. No. 6 ¶ 3. By November 2004, however, Martinez stopped

all contact with the agents. Martinez, 04 CR 720, Dkt. No. 6 ¶ 4. On November 9,

2004, the grand jury returned a superseding indictment in this case, 04 CR 543,




2 Martinez and the government each submitted evidence and proffered facts in their briefs,
but neither side requested an evidentiary hearing. I make findings of fact based on the
evidence submitted and reasonable inferences I draw from that evidence. I also credit certain
assertions in the briefs where there is no dispute about their accuracy.
                                             2
adding Martinez as a defendant, and a new bench warrant issued for his arrest. [23];

[25]. Martinez says he moved to Mexico in 2004. [97] at 3.3

       On November 12, 2004, agents entered the new arrest warrant for Martinez

into the National Criminal Information Center database and told Martinez’s mother

and brother that there was a warrant for Martinez’s arrest. [98] at 8. He returned to

the United States in 2011, because he feared the drug cartel in Mexico more than

going to a U.S. prison. [97] at 3; [98-4] at 3. Martinez says that upon his return he

was living in Addison, Illinois, under his legal name, [97] at 3, but in November 2011,

Martinez obtained an Illinois identification card in the name Juan Rodriguez. [98] at

11; [98-2] at 3–4. He knew he was a fugitive and that was why he paid $3,000 for the

ID in a false name. [98-4] at 3.4 Martinez did not file tax returns after he returned to



3 Martinez submitted a printout from United States Citizenship and Immigration Services
documenting border crossings under the name Edgar Martinez and using the same birthdate
that Martinez used to obtain his Illinois identification in 2016. The printout reflects a
crossing on August 11, 2004, see [97] at 3, but I do not credit it as a border crossing of this
defendant. The FBI records are more persuasive in establishing that Martinez was present
at his home at 6 a.m. on August 11, 2004, and then was present in this district for the next
several days cooperating with agents. Without any explanation of the meaning of the entries
in the USCIS printout, I give the August 11, 2004 entry no weight (and I give no weight to
the reference to some contact with TSA in 2005; Martinez offers no corroborating evidence
that he flew Venezuelan airlines in 2005 or that the travel would have reasonably prompted
any further United States government inquiry). I do not know precisely when in 2004
Martinez moved to Mexico, but it occurred sometime after August 31, 2004, see [106-4] at 10,
and most likely right around his November 9, 2004 indictment. See [98] at 7 (reporting that
on November 12, Martinez’s brother said he found a note from Martinez about three days
earlier saying he left the area).
4 Martinez asserts in his brief that he had no reason to believe he was a fugitive because the
warrant in 04 CR 720 had been dismissed. [102] at 3. But that is not what Martinez told
agents—he admitted that he knew he was a fugitive and he returned to the United States to
see if federal agents were going to catch him. [98-4] at 3. I credit his statement to agents. He
knew he was wanted by the FBI.
                                               3
this country until 2017, for tax year 2016.5 In January 2012, the Illinois Secretary of

State’s office’s facial recognition program indicated that the same person could have

IDs under the name Edgar Martinez and Juan Rodriguez. [98-2] at 2. That office

opened an investigation but found no warrants in the NCIC system. Id. It took no

action, keeping “all stops in effect” on the drivers’ licenses and ID cards at issue “until

the subject comes forward to provide documentation as to true identity” and closed

the file. Id.

       Martinez was using the Rodriguez identity in February 2012 when he was

stopped by East Chicago, Indiana police officers in a traffic stop. [106-5] at 2. The

officers ran the Rodriguez name and learned that there was a warrant for Rodriguez’s

arrest. Id. Martinez’s fingerprints had not been entered into the system when he was

arrested in 2004, [106] at 2, so when the East Chicago officers fingerprinted him

(under Rodriguez’s name), they were able to determine only that he was not the real

Juan Rodriguez. [98-4] at 3. They released him. Id. Martinez claims he was living

openly under his legal name and that federal authorities “presumably” were

contacted by the East Chicago police yet did nothing. [97] at 3. I reject these claims.

Although Martinez may have used his true name for some purposes, the evidence is

that he was using the false Rodriguez identity, not filing tax returns, and that East

Chicago did not have enough information to justify an alert to federal agents.


5 Martinez submitted his 2016 tax return as an exhibit, dated February 7, 2017, and
reflecting his Addison, Illinois address. At a status hearing on September 25, 2019, I asked
counsel for Martinez if there were tax returns filed before the tax year 2016, and counsel
replied there were none.
                                             4
       Not until 2016 did Martinez, using his true identity, reveal himself to

government agencies. He hired an attorney (not his criminal defense attorney from

2004), and they went to the Illinois Secretary of State’s office to sort out the duplicate-

identity issue flagged years earlier. [98-2] at 3. Martinez lied to the Secretary of State

investigators and said he obtained the Rodriguez identity when he was young and

stupid. Id. In fact, he got the ID in 2011 because of his fugitive status. [98-4] at 3.

Martinez proved his identity to the Secretary of State’s office’s satisfaction, and it

rescinded the cancellation of his Martinez ID. [98-2] at 4–5.6 Martinez told agents

that he hired a lawyer to fix his fugitive status, [98-4] at 3, but there is no evidence

that either an immigration attorney or a criminal defense attorney took any steps to

clear the warrant for Martinez.

       In 2016, Martinez applied for immigration status on behalf of his spouse, using

his true name and Addison, Illinois address. [98-3] at 2. The government approved

the petition, [97] at 4, and in 2017, Martinez and his spouse filed an online immigrant

visa and alien registration application. Defendant’s Exh. D. Martinez used his name

and Addison address and attached copies of his 2016 tax return. Defendant’s Exhs. D

& E. He applied for a passport—again using his true name and Addison address. [98]


6 In his 2018 post-arrest statement, Martinez said that the Secretary of State’s office told
him the FBI was looking for him. [98-4] at 3. In his brief, he asserts that they told him he
would be detained because of an outstanding arrest warrant, he surrendered, the FBI was
contacted, but no action was taken. [97] at 4. I would expect there to be corroboration of these
claims, from either the Secretary of State’s file or the FBI, but the Secretary of State
investigative file makes no reference to an arrest warrant, [98-2], and the FBI asserts it has
no record of a communication from Martinez in 2016. [98] at 17. I find that the FBI was not
contacted by either the Secretary of State or Martinez in 2016.
                                               5
at 14; Defendant’s Exh. F. The State Department denied the application in March

2017 because he was the subject of an outstanding arrest warrant from November

2004. [98] at 14; Defendant’s Exh. G. The denial letter advised Martinez of his right

to a hearing to review the denial and told him he could reapply once he had cleared

his warrant. Defendant’s Exh. G. Martinez did not appeal or turn himself in. [98] at

14–15. He crossed the U.S. border in May 2017 using his valid Illinois identification

card without incident. [98] at 15; [106] at 6. He was not arrested, and I credit the

government’s representation that border patrol did not check NCIC because Martinez

was a U.S. citizen with valid identification. [106] at 6.

      It was not until April 2018 that agents arrested Martinez, at the Addison

address.

II.   Analysis

      The constitutional speedy-trial right is amorphous and slippery, and the only

remedy for a violation is dismissal of the indictment—a remedy more serious than

the exclusionary rule. Barker v. Wingo, 407 U.S. 514, 522 (1972). To test whether the

right has been violated, courts evaluate four factors: length of delay, the reason for

the delay, the defendant’s assertion of his right, and prejudice to the defendant. Id.

at 530. Courts assess prejudice “in light of the interests the Sixth Amendment seeks

to protect. The interests are (i) to prevent oppressive pretrial incarceration; (ii) to

minimize anxiety and concern of the accused; and (iii) to limit the possibility that the

defense will be impaired.” United States v. Bell, 925 F.3d 362, 376 (7th Cir. 2019)

(quoting United States v. Harmon, 721 F.3d 877, 883 (7th Cir. 2013)). When
                                            6
considering the reasons for delay, the government’s bad faith or negligence in

bringing defendant to trial weighs against it but delay attributable to the defendant

weighs against him. Doggett v. United States, 505 U.S. 647, 656–57 (1992); United

States v. Arceo, 535 F.3d 679, 686 (7th Cir. 2008).7 Both sides bear a burden: “the

longer the delay and the more vigorous the defendant’s demand to be tried speedily,

the more reason the state must show for the delay and the less harm (of whatever

type) to himself the defendant need show.” United States ex rel. Mitchell v. Fairman,

750 F.2d 806, 808 (7th Cir. 1984); see also Loera v. United States, 714 F.3d 1025, 1032

(7th Cir. 2013).

       The delay from 2004 to 2018 is presumptively prejudicial. See Bell, 925 F.3d at

376 (delay greater than one year is presumptively prejudicial) (quoting United States

v. O’Connor, 656 F.3d 630, 643 (7th Cir. 2011). The reasons for most of the delay fall

on Martinez. He fled to Mexico knowing that he was the target of an investigation. It

was his choice to avoid trial. When he returned in 2011, he did not assert his rights

to a trial, did not contact his handlers from the FBI, and no lawyer on his behalf

reached out to criminal authorities to surrender on or clear the warrant. Although a



7 Upon a defendant’s demand, the government is under a “‘constitutional duty to make a
diligent good faith effort’ to locate and apprehend a defendant and bring that defendant to
trial.” United States v. Deleon, 710 F.2d 1218, 1221 (7th Cir. 1983) (quoting Smith v. Hooey,
393 U.S. 374, 383 (1969)). There was no demand here, but diligence remains a factor in
evaluating the reasons for delay. Negligence weighs against the government. Knowledge of a
defendant’s location by local authorities is not automatically imputed to the federal
government, and if the federal government did not know the defendant’s whereabouts
because of the defendant’s status as a fugitive, the delay does not weigh against the
government. Deleon, 710 F.2d at 1221.
                                             7
search of the docket in 04 CR 720 would not have told Martinez about the indictment

and warrant in 04 CR 543, he admitted that he knew he was fugitive—he didn’t need

any more information. And even though a lawyer may have told him that he had no

problems if he was able to cross the border, Martinez still expected to be arrested

someday. See [98-4] at 3–4. He obtained an alias ID because he knew he was a

fugitive. All of this indicates that Martinez was actively avoiding apprehension. He

got lucky in January and February 2012, when local officials were unaware of his

federal troubles, but he did nothing to draw federal attention until 2016.

      His luck continued because parts of the federal government knew about

Martinez and his location in 2016, yet he wasn’t arrested. If the FBI were actively

looking for Martinez, they likely could have found him after 2016, when he started

pursuing immigration options for his spouse. In 2017, USCIS knew about Martinez,

where he lived, and the fact that there was a warrant for his arrest. The IRS knew of

his existence when he filed a return in 2017, for tax year 2016. He crossed the border

in 2017 using his true identity. It seems only his contact with the Illinois Racing

Board in 2018 prompted the FBI to dust off the file and look for him. See [97] at 6.

There is no evidence that the federal government acted in bad faith, but the two-year

delay from 2016 to 2018 is partially the result of government negligence. Martinez

was partially responsible too, because he knew the whole time that he was wanted

and did nothing to formally address the situation. Nevertheless, the government

missed opportunities to catch him.


                                          8
       The delay from 2004 to 2016 is mostly attributable to Martinez’s efforts to

avoid apprehension, and so by the time the government could reasonably have found

him, any impairment in his defense from the delay had already occurred. There has

been no showing of any particularized trial prejudice from the 2016 to 2018 delay.

Two years is still a long time but not as long as the negligence-based delay in Doggett,

505 U.S. at 657–58. And Martinez still bears some responsibility for the recent delay.

In such a case, Martinez must point to some actual prejudice to justify dismissal of

the indictment. See Bell, 925 F.3d at 376 (when delay is primarily attributable to

defendant, he must show specific testimony that witnesses would have offered but

were unable to offer by the time of trial that would have helped the defense) (citation

and quotation omitted). It is not enough to speculate or allege generally that

witnesses’ memories fail. Id.; United States v. Thomas, 933 F.3d 685, 695 (7th Cir.

2019) (rejecting defendant’s speculation about effect of delay).

      Martinez was not jailed during the delay and was not subjected to anxiety

outside of his control (he could have turned himself in). So the only possible

component of prejudice applicable here is the impairment of his defense. He argues

that there is a distinct possibility of prejudice because his co-defendants might not be

available as witnesses. [97] at 18. But he makes no argument that his co-defendants

would be favorable to his defense. One co-defendant admitted that Martinez was the

supplier of the 30 kilograms of cocaine, [52] at 4, and the other co-defendant

confirmed Martinez’s role in statements to prosecutors. [98] at 10–11. Their absence

from trial hurts the government more than Martinez. To the extent the government’s
                                           9
proof is based on wiretap interceptions, seizures, and law enforcement surveillance,

Martinez can attack that evidence today with the same techniques available to him

in 2004.

      Fourteen years to await trial is a long time, but it is not too long when most of

that time passed because the defendant intentionally avoided detection and he cannot

point to actual prejudice from the delay. The government could have shortened the

delay with a more diligent manhunt, but because Martinez has not demonstrated any

actual prejudice, the government’s failures were not so sloppy that his constitutional

right to a speedy trial was violated. Martinez’s motion to dismiss [97] is denied.


ENTER:


Date: November 6, 2019
                                               Manish S. Shah
                                               U.S. District Judge




                                          10
